On Petition for Rehearing.
Per Curiam.
In the opinion heretofore filed in this case we said: “The case will be remanded, with directions to the trial court to ascertain the damage and enter judgment for the amount thereof.” 79 Wash. 216, 140 Pac. 334. A petition for a modification of the judgment in this respect, together with an answer, are now on file in this.court. Upon a mature consideration, we have concluded to modify this statement so as to read: The case will be remanded with directions to the trial court to enter a judgment in favor of the appellant for the sum of $5,642.89, with interest at the legal rate from October 1, 1911.